Citation Nr: 0519201	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for a right shoulder injury with a noncompensable rating.  In 
July 2003, the RO increased the veteran's rating to 10 
percent, effective March 13, 2001.  The veteran requests a 
higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in April 2005.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right shoulder disability has been 
manifested by limitation of motion as a result of pain, mild 
degenerative changes, and mild Hill-Sachs deformity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 
5203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in March 2001, after the enactment of the VCAA.  

RO letters dated in October 2001 and March 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the March 2004 letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his condition was worse or had increased in 
severity.  This letter informed the veteran of what evidence 
was necessary to substantiate claims for increased ratings.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the July 2003 statement of the case and May 
2004 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The July 2003 statement of the case provided the veteran VA's 
duty to assist requirements as found in 38 C.F.R. § 3.159 
(2004).  It also provided the veteran with the rating 
criteria for shoulder disabilities as found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5201 (2004).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran's service medical records reveal that he had 
recurrent dislocations of his right shoulder while in 
service.  His separation examination indicated that he had 
recurrent dislocations in service and a full range of motion 
of the right shoulder.

In March 2001, the veteran submitted a claim to reopen a 
claim of service connection for a right shoulder disability.  
Submitted with the claim were medical records from a private 
hospital dated from August 1974 to January 1975 that showed 
the veteran was treated for dislocations of the right 
shoulder.

A November 2001 private medical record from S.M., M.D. shows 
that the veteran had good range of motion of the right 
shoulder.  There was definite crepitus to the right shoulder 
on passive range of motion.  The diagnosis was chronic right 
shoulder dislocation.

A VA outpatient X-ray conducted in December 2001 revealed a 
normal right shoulder.

In February 2002, the veteran underwent a VA examination 
wherein he reported that he did not specifically have pain in 
his right shoulder, but had discomfort.  Physical examination 
revealed that the veteran had pain at the right biceps 
insertion.   He had full flexion and extension at the right 
elbow with good pronation and supination.  He had full range 
of motion at the right shoulder with forward flexion at 180 
degrees and abduction at 180 degrees.  External rotation of 
the right shoulder was 90 degrees and internal rotation was 
90 degrees.  The veteran had some discomfort with abduction 
when pressure was placed on the acromioclavicular joint, but 
he had no pain specifically.  An X-ray of the right shoulder 
was conducted and revealed a Hill-Sachs lesion from the prior 
dislocation.  There were no other significant bony 
abnormalities.  The diagnosis was status post dislocation of 
right shoulder with symptoms consistent of mild impingement 
syndrome.

In March 2002, the RO granted the veteran service connection 
for residuals from recurrent right shoulder dislocation with 
a noncompensable rating.

An October 2002 VA outpatient medical record shows that the 
veteran had not had any dislocations of the right shoulder 
for the last 10 years, but had developed pain particularly on 
flexion and abduction.  Examination revealed normal range of 
motion of the right shoulder, no muscle atrophy, no evidence 
of weakness, no localized tenderness and no swelling.   A 
magnetic resonance imaging (MRI) revealed Hill-Sachs 
deformity, consistent with the veteran's history of prior 
dislocation, and no evidence of rotator cuff injury.

In a July 2003 rating decision, the RO increased the 
veteran's rating to 10 percent for residuals from recurrent 
right shoulder dislocation, effective in March 2001, the date 
of claim.

In February 2004, the veteran underwent a VA examination, 
wherein the veteran reported having pain in the right 
shoulder that radiated into the upper neck and then to the 
left shoulder.  He occasionally had numbness and tingling 
down into the third and fourth fingers.  He also stated that 
he would leave work early about three times per month because 
of the pain.  Physical examination revealed forward flexion 
of the right shoulder to 170 degrees without pain and to 180 
degrees with pain; abduction to 160 degrees without pain and 
170 degrees with pain; and external rotation and internal 
rotation to 90 degrees.  Pulses, strength, and sensation were 
intact.  There was no numbness or tingling or diminishment in 
sensation in any of the fingers.  The assessment was Hill-
Sachs lesion from prior dislocation in the right shoulder 
with some minimal degenerative changes of the joint.  An MRI 
confirmed an intact glenoid labrum and intact rotator cuff.  
The diagnoses were status post dislocation of the right 
shoulder with symptoms consistent with mild impingement 
syndrome, and pain in the cervical spine and left shoulder 
due to compensation for the right shoulder pain.  There were 
no obvious sensation deficits into the hands at that time.  
X-rays of the bilateral shoulders revealed mild right Hill-
Sachs deformity and mild degenerative changes.

An April 2004 addendum to the February 2004 VA examination 
revealed that any additional limitation of motion of the 
right shoulder was due to pain and not weakness or lack of 
endurance.

During an April 2005 travel board hearing at the RO before 
the undersigned Veterans Law Judge, the veteran testified 
that when he held up his arm for an extended length of time, 
it would get painful.  His pain would also disturb his sleep 
and he would wake up in the middle of the night.  The last 
time he dislocated his shoulder was 15 years ago.  He also 
stated that his shoulder caused more of a problem at the end 
of the day after use and he would sometimes have a problem 
taking off his shirt.  The veteran worked as a painter and 
would miss work approximately one day per month because of 
right shoulder pain.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2004).

Under Diagnostic Code 5200, ratings of 30, 40 and 50 percent 
are assigned for major side ankylosis of scapulohumeral 
articulation for favorable, intermediate and unfavorable 
ankylosis, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2004).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent rating.  When motion is limited to 25 degrees from 
the side, a 30 percent rating is warranted for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Diagnostic Code 5202 provides guidance for rating other 
impairments of the humerus, including recurrent dislocation 
of the scapulohumeral joint.  When episodes of dislocation 
are infrequent, with guarding of movement only at shoulder 
level, a rating of 20 percent is assigned.  With frequent 
episodes of dislocation and guarding of all arm movements, a 
rating of 30 percent is assigned for the major side and a 20 
percent rating is assigned on the minor side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2004).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2004).

After careful review of the record, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted.  
As such, the Board notes that the medical evidence of record 
shows that the veteran has slight limitation of motion of the 
right shoulder.  The February 2004 VA examination reveals the 
veteran having limitation of motion of the right shoulder in 
flexion to 170 degrees and in abduction to 160 degrees.  This 
would indicate that the veteran has a range of motion of the 
right shoulder in flexion and abduction that is above the 
shoulder level.  According to the rating criteria, a 
compensable evaluation for limitation of range of motion of 
the shoulder is allowed for limitation at the shoulder level 
and below the shoulder level.  The veteran's range of motion 
of the right shoulder is above the shoulder level, therefore, 
the rating criteria do not allow for a compensable rating for 
the veteran's current range of motion.  However, as the 
veteran was found to have degenerative changes of the right 
shoulder per X-ray and MRI of the right shoulder, he is 
allowed a 10 percent evaluation for limitation of motion that 
is not compensable, but is shown with objective pain under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  The February 
2004 examiner found that the veteran had pain during range of 
motion testing of the right shoulder that limited his range 
of motion in flexion and abduction by 10 and 20 degrees, 
respectively.  Therefore, a 10 percent rating is warranted 
for the veteran's right shoulder disability.

A rating using 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202, and 5203 were also considered.  The medical evidence 
does not show a finding of ankylosis of the scapulohumeral 
articulation, which is required for diagnostic code 5200.  
Further, the medical evidence shows that the veteran has mild 
Hill-Sachs deformity of the humeral head.  However, a 
compensable evaluation is allowed only for a moderate or 
marked deformity under 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  In addition, the evidence shows that the veteran has 
not experienced dislocation of the shoulder for 15 years.  
Therefore, he does not have recurrent dislocation of the 
scapulohumeral joint, which is required for a rating under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  Finally, impairment of the clavicle or scapula was not 
found as required under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.

In sum, the Board concludes that the 10 percent rating as 
given by the RO for the veteran's right shoulder disability 
is correct, and an initial rating in excess of 10 percent is 
not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability is denied.



	                        
____________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


